EXHIBIT 23.4 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS In connection with the Registration Statement on Form S-1 of PEDEVCO CORP., Registration No. 333-184346, as amended (the "Registration Statement"), we hereby consent to the references in the Registration Statement (and any amendments thereto) of our audit report, dated December 5, 2012, as revised January 10, 2013 and February 4, 2013, of the proved oil and natural gas reserves estimates and future net revenue of White Hawk Petroleum, LLC at December 31, 2010, December 31, 2011, and March 31, 2012 and to the inclusion of such audit report in the Registration Statement as Exhibit 99.4. We also consent to all references to us that are contained in the Registration Statement (and any amendments thereto), including in the prospectus under the heading "Experts." South Texas Reservoir Alliance LLC State of Texas Registration No. F-13460 By: /s/Sean Fitzgerald Name: Sean Fitzgerald Title:Manager, South Texas Reservoir Alliance LLC South Texas Reservoir Alliance LLC 1416 Campbell Rd., Bldg. B, Ste. 204 Houston, TX 77055 February 4, 2013
